Title: To George Washington from Henry Laurens, 8 July 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            Philadelphia 8th July 1778
          
          I beg leave to refer to a private Letter of yesterday by Gray, in which I acknowledged
            the receipt of Your Excellency’s Letters to Congress of the 28th & 29th Ulto
            & 1st Inst. I should have added the 21st Ulto which came to hand the 2d
            Inst.
          With some difficulty a Congress was collected yesterday, Your Excellency’s Letters were
            immediately taken under consideration & the House unanimously Resolved a Vote of
            thanks for Your Excellency’s approved conduct from the time when the Army left Valley
            forge Camp to the conclusion of the Battle of Monmouth a Certified Copy of which I have
            the honor & particular happiness of transmitting within the present Cover.
          I have likewise the pleasure of conveying an Act of the same date for thanking the
            Gallant Officers & Men under Your Excellency’s Command who by their conduct
            & valor distinguished themselves in that Battle.
            I have the honor to be With the highest Esteem & Regard—Sir Your Excellency’s
            Most obedient & Most humble servant
          
            Henry Laurens. President of Congress—
          
          
        